B20-33368                         CAJ\ans                            04/27/2020


                        UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF OHIO

IN RE:                               )     CASE NO. 20-60088
                                     )
GRETCHEN CLAIRE WALDRON,             )     CHAPTER 7
                                     )
               Debtor(s).            )     JUDGE RUSS KENDIG
                                     )
                                     )     MOTION OF LAND HOME FINANCIAL
                                     )     SERVICES, INC. FOR RELIEF FROM STAY
                                     )     AND ABANDONMENT
                                     )
                                     )     PROPERTY ADDRESS:
                                     )     ** 94 Lynn Dr
                                     )        Ontario, Ohio 44906


     LAND HOME FINANCIAL SERVICES, INC. (the “Movant”) moves this

Court, under Bankruptcy Code §§ 361, 362, 363, and other sections

of Title 11 of the United States Code, under Federal Rules of

Bankruptcy Procedure 4001 and 6007, and under Local Bankruptcy

Rule 4001-1 for an order conditioning, modifying or dissolving the

automatic stay imposed by Bankruptcy Code § 362 and for Abandonment

of Property Under Bankruptcy Code § 554.

                            MEMORANDUM IN SUPPORT

     1.       The Court has jurisdiction over this matter under 28

U.S.C. §§ 157 and 1334. This is a core proceeding under 28 U.S.C.

§ 157(b)(2). The venue of this case and this Motion is proper under

28 U.S.C. §§ 1408 and 1409.

     2.       On June 23, 2017 the Debtor Gretchen C Waldron obtained

a loan from      Land Home Financial Services, Inc, a California




20-60088-rk    Doc 10   FILED 04/27/20   ENTERED 04/27/20 15:08:10    Page 1 of 9
Corporation in the amount of $112,818.00. Such loan was evidenced

by a promissory note dated June 23, 2017, (the “Note”), a copy of

which is attached as Exhibit A. The loan was subsequently modified,

effective from July 1, 2019. The Loan Modification Agreement is

attached hereto as Exhibit B.

     3.       To secure payment of the Note and performance of the

other terms contained in it, the Debtor Gretchen C Waldron executed

a Security Agreement in favor of Mortgage Electronic Registration

Systems, Inc., as nominee for Land Home Financial Services, Inc,

dated June 23, 2017 (the “Security Agreement”). The Security

Agreement granted a lien on the real property, located at 94 Lynn

Dr, Ontario, Ohio 44906 owned by the Debtor Gretchen C Waldron

(the “Collateral”). The Collateral is more fully described in the

Security Agreement (check one):

                  attached as Exhibit C;

                  OR

                  contained in the Note, attached as Exhibit A.

     4.       The lien created by the Security Agreement was duly

perfected by (check all that apply):

                  Filing of the Security Agreement in the office of
                  the Richland County Recorder on June 28, 2017.

                  Filing of the UCC-1 Financing Statement in the
                  office of ____________________________ on (DATE).

                  Notation of the lien on the Certificate of Title.

                  Other (state with particularity) _______________.




20-60088-rk    Doc 10   FILED 04/27/20   ENTERED 04/27/20 15:08:10   Page 2 of 9
A   copy   of      the    recorded     Security   Agreement,   UCC-1    Financing

Statement, Certificate of Title or other document, as applicable,

is attached as Exhibit B. Based on Debtor's Schedules, the lien is

the 1st lien on the Collateral.

      5.      The entity in possession of the original Note as of the

date of this motion is LAND HOME FINANCIAL SERVICES, INC.

      6.      The entity servicing the loan is: N/A

      7. The Note was transferred, as evidenced by the following:

              a.     If the Collateral is real estate:

                     i.     Under Uniform Commercial Code § 3-203(a) as
                            applicable under state law in effect where the
                            property is located, from the original lender
                            (check only one):


                                  N/A.


                                  OR

                                  By endorsement on the Note, payable to
                                  __________________________.

                                  OR

                                  By blank endorsement on the Note.

                                  OR

                                  By allonge attached on the Note, payable
                                  to __________________________.

                                  OR

                                  By blank allonge, attached to Note.

                                  OR




20-60088-rk     Doc 10     FILED 04/27/20   ENTERED 04/27/20 15:08:10   Page 3 of 9
                                The Note is not endorsed to the Movant,
                                or is not endorsed in blank with an
                                allegation   that   the  Movant   is   in
                                possession of the original note. The
                                factual and legal basis upon which the
                                Movant is entitled to bring this motion
                                is (explain with particularity and attach
                                supporting documentation)
                                ____________________________________.

                                By endorsement on the Note or by allonge
                                attached to the Note, through a power of
                                attorney. If this box is checked, a copy
                                of the power of attorney is attached as
                                Exhibit _. Explain why it provides Movant
                                the authority to endorse the Note:
                                ____________________________________
                                ____________________________________
                                ____________________________________.


                   ii.    Under Uniform Commercial Code § 3-203(a) as
                          applicable under state law in effect where the
                          property     is     located,      from     the
                          _______________________________________     to
                          ________________________________________ .


                   iii. A court has already determined that Movant has
                        the ability to enforce the Note with a
                        judgment    dated    ____________    in    the
                        _____________________. A copy of the judgment
                        is attached at Exhibit _.


                   iv.    Other___________________________ [explain].


              b.   If the Collateral is not real estate (check one):


                                N/A.

                                OR




20-60088-rk    Doc 10    FILED 04/27/20   ENTERED 04/27/20 15:08:10   Page 4 of 9
                                   From    the    original     lender    to
                                   _________________________________      by
                                   _____________________________________.


      8.      The Security Agreement was transferred as follows (check

one):


                                   N/A.

                                   OR

                                   From the original lender, mortgagee, or
                                   mortgagee’s nominee on April 2, 2018 to
                                   Land Home Financial Services, Inc. The
                                   transfer is evidenced by the document(s)
                                   attached to this Motion as Exhibit D.


      9.      The   value     of    the    Collateral    is   $93,320.00.      This

valuation is based on Richland County Recorder.

      10.     As of the date of this motion, there is currently due

and   owing    on   the    Note    the     outstanding   principal      balance   of

$117,443.63, plus interest accruing thereon at the rate of 4.750%

per annum from January 1, 2020, as described in more detail on the

worksheet. The total provided in this paragraph cannot be relied

upon as a payoff quotation.

      11.     The amount due and owing on the Note as set forth in

paragraph 10 does not include a credit for the sum held in a

suspense account by the Movant. The amount of the credit is $0.00.




20-60088-rk    Doc 10     FILED 04/27/20    ENTERED 04/27/20 15:08:10    Page 5 of 9
     12.      Other parties known to have an interest in the Collateral

besides the debtor(s), the Movant, and the trustee are (check all

that apply):

                         N/A.

                         The Richland County Treasurer, for real estate
                         taxes, in an unknown amount.

                         Co-Debtor ___________________

                         Judgement Lien in favor of Barclays               Bank
                         Delaware in an unknown amount.


     13.      The Movant is entitled to relief from the automatic stay

under Bankruptcy Code § 362(d) for these reason(s) (check all that

apply):

                         Debtor   has   failed  to   provide   adequate
                         protection for the lien held by the Movant for
                         these reasons:
                         ___________________________________________

                         Debtor has failed to keep the Collateral
                         insured as required by the Security Agreement.

                         Debtor has failed to keep current the real
                         estate taxes owed on the Collateral.

                         Debtor has failed to make periodic payments to
                         Movant for the months of February 2020 through
                         April 2020, which unpaid payments are in the
                         aggregate amount of $2,930.02 through April
                         13, 2020. The total provided in this paragraph
                         cannot be relied upon as a reinstatement
                         quotation.

                         Debtor has no equity in the Collateral,
                         because   the   Collateral   is  valued   at
                         $93,320.00, and including the Movant’s lien,
                         there are liens in an aggregate amount of
                         $118,087.77 on the Collateral.




20-60088-rk    Doc 10   FILED 04/27/20   ENTERED 04/27/20 15:08:10   Page 6 of 9
                         Other         cause        (set         forth
                         with specificity):______________________.


     14.      Movant has completed the worksheet, attached as Exhibit

E.

     15.      Movant is entitled to an order directing the trustee to

abandon the Collateral under 11 U.S.C. §554(b) for these reasons

(check all that apply):


                         The Collateral is burdensome to the estate
                         because __________________.

                         The Collateral is of inconsequential value and
                         benefit to the estate because upon liquidation
                         of the Collateral no proceeds will remain for
                         the benefit of the estate.


     WHEREFORE, Movant prays for an order from the Court:

                  (a) granting Movant relief from the automatic stay
                       of Bankruptcy Code § 362 to permit Movant to
                       proceed under applicable nonbankruptcy law;
                       AND

                  (b) AUTHORIZING AND DIRECTING THE CHAPTER 7 TRUSTEE
                       TO ABANDON THE COLLATERAL UNDER BANKRUPTCY
                       CODE § 554.




20-60088-rk    Doc 10   FILED 04/27/20   ENTERED 04/27/20 15:08:10   Page 7 of 9
                                Respectfully submitted,



                                /s/ Cynthia A. Jeffrey
                                Reimer Law Co.
                                Cynthia A. Jeffrey #0062718
                                Edward A. Bailey #0068073
                                Richard J. LaCivita #0072368
                                30455 Solon Road
                                Solon, Ohio 44139
                                Phone No. 440-600-5500
                                Fax No. 440-600-5521
                                cjeffrey@reimerlaw.com




20-60088-rk   Doc 10   FILED 04/27/20   ENTERED 04/27/20 15:08:10   Page 8 of 9
                           CERTIFICATE OF SERVICE

I certify that on April 27, 2020, a true and correct copy of the
Motion for Relief from Stay was served:

Via the Court’s Electronic Case Filing System on these entities and
individuals who are listed on the court’s Electronic Mail Notice List:

1.   Office of the U.S. Trustee at (Registered address)@usdoj.gov

2.   Anthony DeGirolamo on behalf of the Chapter 7 Trustee's office at
     ajdlaw@sbcglobal.net

3.   Deborah L Mack, Esq. on behalf of Gretchen Claire Waldron,
     Debtor, at debbie@ohiodebtrelief.lawyer

And by regular U.S. mail, postage prepaid, to:


4.   Gretchen Claire Waldron, Debtor at 94 Lynn Dr, Ontario, OH 44905

5.   Richland County Treasurer's Office, 50 Park Avenue East at
     Mansfield, Ohio 44902

6.   Barclays Bank Delaware at Attn: Correspondence, PO Box 8801,
     Wilmington, DE 19899




                                /s/ Cynthia A. Jeffrey
                                Reimer Law Co.
                                Cynthia A. Jeffrey #0062718
                                Edward A. Bailey #0068073
                                Richard J. LaCivita #0072368
                                30455 Solon Road
                                Solon, Ohio 44139
                                Phone No. 440-600-5500
                                Fax No. 440-600-5521
                                cjeffrey@reimerlaw.com




20-60088-rk   Doc 10   FILED 04/27/20   ENTERED 04/27/20 15:08:10   Page 9 of 9
